Exhibit 21.1 SUBSIDIARIES OF REGISTRANT STEEL SPORTS INC., a Delaware corporation BASEBALL HEAVEN INC., a Delaware corporation THE SHOW, LLC, a Delaware limited liability company ARISTOS LOGIC CORPORATION. a Delaware corporation ADAPTEC FAR EAST, INC., a California corporation PLATYS COMMUNICATIONS, INC., a Delaware corporation EUROLOGIC SYSTEMS, INC., a Delaware corporation ROGUE PRESSURE SERVICES LTD., a Delaware corporation ADPT (S) PTE. LTD., a corporation organized under the laws of Singapore ADAPTEC HONG KONG LTD., a corporation organized under the laws of Hong Kong ADAPTEC (INDIA) PVT LTD., a corporation organized under the laws of India ARISTOS LOGIC TECHNOLOGY INDIA PVT LTD., a corporation organized under the laws of India ADPT CI LTD., a corporation organized under the laws of the Cayman Islands ADPT TECH HOLDING LTD., a corporation organized under the laws of the Cayman Islands ADPT CAYMAN LICENSING LTD., a corporation organized under the laws of the Cayman Islands ADPT STORAGE IRELAND LTD., a corporation organized under the laws of Ireland ADAPTEC LUXEMBOURG SARL, a corporation organized under the laws of Luxembourg ADAPTEC GMBH, a corporation organized under the laws of Germany ICP VORTEX COMPUTERSYSTEME GMBH, a corporation organized under the laws of Germany ADPTUK, LTD., a corporation organized under the laws of United Kingdom EUROLOGIC SYSTEMS GROUP, LTD., a corporation organized under the laws of Ireland EUROLOGIC SYSTEMS LTD., a corporation organized under the laws of Ireland RICHMONT COMPUTERS LTD., a corporation organized under the laws of Ireland WELL SERVICES LTD, a Delaware corporation.
